Not For Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 06-1609

                              PATRIK THOMAS,

                                Petitioner,

                                      v.

              ALBERTO R. GONZÁLES, ATTORNEY GENERAL,

                                Respondent.


              ON PETITION FOR REVIEW OF AN ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS


                                   Before

                    Torruella, Selya and Howard,
                          Circuit Judges.



     Patrik Thomas on brief pro se.
     Siu P. Wong, Trial Attorney, Greg D. Mack, Senior Litigation
Counsel, and Peter D. Keisler, Assistant Attorney General.



                           December 12, 2006
           Per Curiam. Patrik Thomas seeks review of a Board of

Immigration Appeals (BIA) order dismissing his appeal from an

adverse decision by an immigration judge (IJ).          The IJ determined

that Thomas was ineligible to apply for asylum, and she denied his

application for withholding of removal and protection under the

Convention Against Torture (CAT).           For the following reasons, we

deny the petition for review.

           1.     The BIA agreed with the IJ's determination that

Thomas was ineligible for asylum because his application was late

and no statutory exception applied, and we lack jurisdiction to

review that determination. Hayek v. Gonzales, 445 F.3d 501, 506-07

(1st Cir. 2006) (per curiam).

           2.     The BIA agreed with the IJ's determination that

Thomas   was    not   entitled   to   either   withholding   of   removal   or

protection under the CAT.1       Substantial evidence of record supports

that determination. The IJ's decision recites the facts, and so we

do not repeat them here.         We note only that Thomas failed to show

that any governmental action or inaction contributed to the adverse

events he experienced in Jakarta on account of his religion, and

that his family still lives there, practicing their faith without


     1
      We bypass the question whether we have jurisdiction to
consider the CAT issue, which the BIA addressed despite the lack of
briefing by Thomas. Abimbola v. Ashcroft, 378 F.3d 173, 180 (2d
Cir. 2004) (explaining that where the jurisdictional question is
difficult, the court of appeals may assume that it has statutory
jurisdiction and decide the petition on the merits in favor of the
party in whose favor want of jurisdiction would operate).

                                      -2-
harm.   Our case law confirms that the denial of relief was proper.

E.g., Nikijuluw v. Gonzalez, 427 F.3d 115, 121 (1st Cir. 2005)

(denying petition for review by an Indonesian Christian because he

had suffered only "isolated acts of private discrimination" and his

family continued to live safely in Indonesia).

           3.   Thomas offers new facts and materials to support his

petition, but our review is limited to information in the appellate

record.   See 8 U.S.C. § 1252(b)(4)(A).

           The petition for review is denied.




                                 -3-